t c memo united_states tax_court paul a bilzerian and terri l steffen petitioners v commissioner of internal revenue respondent docket no filed date paul a bilzerian and terri l steffen pro sese michael j gabor for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule respondent determined deficiencies 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure an addition_to_tax pursuant to sec_6651 and penalties pursuant to sec_6662 with respect to petitioners’ federal_income_tax as follows year addition_to_tax deficiency sec_6651 penalty sec_6662 dollar_figure big_number big_number --- dollar_figure --- dollar_figure big_number big_number after petitioners filed their petition on date petitioner terri l steffen filed on date a chapter bankruptcy petition in the u s bankruptcy court for the middle district of florida at case no 01-9988-8g1 ms steffen’s bankruptcy case the instant case was stayed during the pendency of ms steffen’s bankruptcy case respondent submitted a proof_of_claim in ms steffen’s bankruptcy case with respect to petitioners’ joint tax_liabilities for and years in issue after the conclusion of numerous appeals on date the u s bankruptcy court for the middle district of florida bankruptcy court issued a final order allowing respondent’s claim with respect to ms steffen’s tax_liabilities for the years in issue in the amounts as follows year deficiency addition_to_tax sec_6651 dollar_figure big_number big_number --- dollar_figure --- the issue we must decide is whether petitioners are barred by res_judicata from relitigating those tax_liabilities before this court background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments petitioners are husband and wife who resided in florida at the time they filed their petition the petition in the instant case was filed on date on date petitioner paul a bilzerian filed a chapter bankruptcy petition in the bankruptcy court on date petitioners filed a notice of bankruptcy in this court and on date we issued an order that pursuant to u s c 2with her response to respondent’s motion for summary_judgment ms steffen also filed a motion to stay the instant proceedings until the u s district_court for the district of columbia ruled on mr bilzerian’s motion under fed r civ p b for relief from that court’s date injunction enjoining mr bilzerian and those acting in concert with him from filing any complaint proceeding or motion in the united_states bankruptcy court for the middle district of florida or from otherwise commencing or causing the commencement of any proceedings in any court other than in this court or in appeals of this court’s orders to the united_states court_of_appeals for the district of columbia without prior application to and approval of this court 815_fsupp2d_324 d d c quoting date injunction aff’d wl d c cir date because the district_court for the district of columbia has now denied mr bilzerian’s motion in that court see id we will deny ms steffen’s motion as moot sec_362 the proceedings in this court be automatically stayed on date the bankruptcy court dismissed mr bilzerian’s bankruptcy petition for cause pursuant to u s c sec_707 on the basis of its conclusion that among other things he lacked proper motives in filing his petition and that no significant debt of his was dischargeable in bankruptcy see 258_br_850 bankr m d fla on date ms steffen filed a chapter bankruptcy petition in the same bankruptcy court because of the filing of ms steffen’s bankruptcy case this court did not allow the instant case to go forward until date after receiving notification that the bankruptcy court had lifted the automatic_stay general background a full history of petitioners’ litigation in the federal courts would require volumes and in any case is beyond the scope of the issue before us however we 3the bankruptcy petition mr bilzerian filed on date was actually his second bankruptcy petition he had previously filed his first bankruptcy petition on date see bilzerian v sec in re 146_br_871 bankr m d fla in that bankruptcy case the bankruptcy court determined that several of mr bilzerian’s debts were not dischargeable in bankruptcy see 153_f3d_1278 11th cir 100_f3d_886 11th cir will endeavor to provide a brief summary insofar as that background is relevant to the issue we must decide the saga that led petitioners to repeatedly declare bankruptcy began during when mr bilzerian was convicted in the u s district_court for the southern district of new york of securities fraud making false statements to the securities_and_exchange_commission sec and conspiracy to defraud the sec and the internal_revenue_service irs 926_f2d_1285 2d cir affirming conviction mr bilzerian was sentenced to four years in prison and ordered to pay a dollar_figure million fine id on the basis of the same conduct that led to mr bilzerian’s criminal conviction the sec subsequently pursued a civil_action against him in the u s district_court for the district of columbia and in that court ordered him to disgorge profits of dollar_figure plus interest disgorgement order 814_fsupp_116 d d c the court_of_appeals for the district of columbia circuit affirmed the disgorgement order 29_f3d_689 d c cir on the basis of mr bilzerian’s failure to make any payment towards the judgment and after lengthy litigation over the dischargeability of the judgment in bankruptcy the sec applied for and was granted an order holding mr bilzerian in contempt of the disgorgement order 112_fsupp2d_12 d d c the u s district_court for the district of columbia also established a receivership estate for the purpose of identifying marshalling receiving and liquidating his assets to satisfy the disgorgement order 127_fsupp2d_232 d d c mr bilzerian subsequently commenced litigation in numerous other courts see 815_fsupp2d_324 d d c summarizing mr bilzerian’s litigation in other courts aff’d wl d c cir date one of the actions he filed was the above-mentioned bankruptcy petition that originally stayed the instant proceedings on date the bankruptcy court dismissed mr bilzerian’s petition and concluded that the only reason he filed it was to hinder the sec’s collection efforts in re bilzerian b r pincite ms steffen’s bankruptcy case on date ms steffen filed a chapter bankruptcy petition in the bankruptcy court see 349_br_734 m d fla on date the irs filed a proof_of_claim with the bankruptcy court for dollar_figure id pincite the proof_of_claim concerned petitioners’ joint tax_liabilities for their and tax 4in bilzerian v commissioner tcmemo_2001_187 and steffen v commissioner tcmemo_2002_229 aff’d 87_fedappx_714 11th cir continued years 294_br_388 bankr m d fla on date ms steffen filed an objection to the irs’ proof_of_claim id on date mr bilzerian filed a document in ms steffen’s bankruptcy case entitled paul a bilzerian’s consent to be bound by the decisions of this court in all contested matters between the internal_revenue_service and the debtor consent to be bound the consent to be bound stated mr bilzerian hereby consents to be bound by the decisions of this court in all contested matters including all adversary proceedings between the irs and the debtor mr bilzerian waives any rights that he might have to participate in any proceedings before this court between the irs and the debtor mr bilzerian signed the consent to be bound on april and date the bankruptcy court issued opinions setting forth its determinations with respect to the irs’ proof_of_claim see 297_br_645 bankr m d fla 294_br_388 mr bilzerian and ms steffen had both testified at the evidentiary hearings and their testimony informed the bankruptcy court’s determinations see 297_br_645 bankr m d fla in re steffen b r pincite on date continued this court sustained respondent’s determination that petitioners were liable for additions to tax for negligence with respect to their tax_liability ms steffen filed a motion for reconsideration with the bankruptcy court on date mr bilzerian filed with the bankruptcy court a document entitled paul a bilzerian’s motion to participate in the hearing on the debtor’s motion for reconsideration of findings_of_fact conclusions of law and memorandum opinion dated date in that document signed by mr bilzerian he stated i have read ms steffen’s motion for reconsideration and concur in its conclusion because i am bound by this court’s decision i respectfully request the court to give me the opportunity to participate in the hearing on the motion for reconsideration in a footnote he wrote i have agreed to be bound by this court’s decision in this matter upon reconsideration the bankruptcy court affirmed its opinion entered on date 305_br_369 bankr m d fla ms steffen appealed the bankruptcy court’s opinions to the u s district_court for the middle district of florida and on date the district_court issued an order affirming the bankruptcy court on all issues that it had resolved in favor of respondent and reversing the bankruptcy court on two issues it had resolved in ms steffen’s favor 429_br_32 m d fla ms steffen appealed the district court’s order to the court_of_appeals for the eleventh circuit and the court_of_appeals affirmed steffen v united_states in re 375_fedappx_968 11th cir on date the bankruptcy court issued a final order allowing the irs’ proof_of_claim and on date the bankruptcy court issued an order granting the government’s motion to lift the automatic_stay and authorizing the irs to conclude terri l steffen and paul a bilzerian’s tax_court case for redetermination of their federal income taxes for and in a manner consistent with the final order of this court allowing the irs claim on date petitioners’ tax_court case after this court issued an order on date noting that the stay had been lifted and allowing the instant case to go forward respondent sent petitioners a decision document proposing to conclude this case in a manner consistent with the bankruptcy court’s final order rather than sign the decision document petitioners requested more information from respondent with respect to the nature of the issues in the instant case on date in response to petitioners’ request respondent mailed them a letter summarizing the history of the instant case and the bankruptcy court’s determination of their tax_liabilities for the years in issue respondent requested that petitioners promptly sign the decision document or otherwise inform him of their intentions respondent received no response from petitioners respondent subsequently filed the instant motion for summary_judgment and petitioners have filed responses opposing the motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials and may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule a and b fla peach corp v commissioner 90_tc_678 the moving party bears the burden of proving that there is no genuine dispute as to any material fact and factual materials and inferences drawn from them are viewed in the light most favorable to the nonmoving party 98_tc_518 aff’d 17_f3d_965 7th cir however where a motion for summary_judgment has been properly made and supported the opposing party may not rest upon mere allegations or denials in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine dispute for trial rule d see also 477_us_317 87_tc_1213 we conclude that the instant case is ripe for summary_judgment because the material facts are not in dispute and the only issue we must decide is whether on the basis of those facts petitioners are precluded from litigating their tax_liabilities in this court a bankruptcy court has jurisdiction to determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction u s c sec_505 a bankruptcy court also has jurisdiction to resolve any objection to a claim made by a creditor u s c sec_502 if a bankruptcy court renders a final judgment as to a debtor’s tax_liability res_judicata may apply to prevent the matter from being relitigated see fla peach corp v commissioner t c pincite the current usage of the term res_judicata encompasses both claim preclusion and issue preclusion 553_us_880 611_f3d_1324 11th cir pursuant to the doctrine_of claim preclusion a final judgment in a case bars ‘successive litigation of the very same claim whether or not relitigation of the claim raises the same issues as the earlier suit ’ taylor u s pincite quoting new 532_us_742 in contrast issue preclusion acts to foreclose ‘successive litigation of an issue of fact or law actually litigated and resolved in a valid court determination essential to the prior judgment ’ even if the issue recurs in the context of a different claim id quoting new hampshire v maine u s pincite issue preclusion has also been called collateral_estoppel id n brown f 3d pincite res_judicata serves to conserve judicial resources and avoid multiple lawsuits by preventing parties from contesting matters that they have had a full and fair opportunity to litigate taylor u s pincite 440_us_147 the preclusive effect of a federal court judgment is determined by federal common_law taylor u s pincite as a general_rule a person who was not a party to a suit has not had a ‘full and fair opportunity to litigate’ the claims and issues settled in that suit id pincite however the rule against nonparty preclusion is subject_to six categories of exceptions id pincite a court may apply nonparty preclusion if the nonparty agreed to be bound by the result of litigation between other parties a substantive legal relationship existed between the nonparty and a party to the suit the nonparty was adequately represented by someone with the same interests who was a party the nonparty assumed control_over the litigation in the prior suit the nonparty is acting in the current suit as a proxy for a party to the first suit to relitigate issues or a special statutory scheme such as bankruptcy expressly foreclosed subsequent litigation by nonlitigants see id pincite respondent contends that the first exception applies to the instant case because mr bilzerian is precluded from contesting his tax_liabilities in this court on the basis of his consent to be bound by the bankruptcy court’s determination of ms steffen’s income_tax liabilities mr bilzerian contends that the first exception does not apply because although the consent to be bound indicates that he was willing to be bound by the bankruptcy court’s decision respondent never accepted his consent to be bound and he received no consideration in exchange for his consent to be bound in support of his contentions mr bilzerian cited a number of cases that establish the general proposition that a contract requires acceptance and consideration however none of the cases he cited considered the issue of what would be sufficient to constitute acceptance or consideration in a case where a party agrees to be bound by the result of litigation between two other parties the drafters of the second restatement of judgments offered the following comments with respect to the reasons why a nonparty who agrees to be bound by the determination of issues is so bound a person having a claim or defense paralleling or related to other litigation may agree that the outcome of the other litigation will be determinative of the issues in his case the motivation for such an agreement may be to realize economy and convenience as where two or more persons have parallel claims against a third an agreement to be bound by the result of another action may be express it also may be implied from conduct and manifestations of intention the agreement may concern the determination of a claim including all potential issues therein or may be limited to issues actually litigated whether there is such an agreement and its scope is a matter of inference from all the circumstances restatement judgment sec_2d sec_40 cmt a although the preferred means for establishing an agreement to be bound are formal joinder or a written stipulation signed by both parties courts have held that an agreement to be bound may be inferred even without such a stipulation or joinder see 880_f2d_1491 1st cir 473_f2d_400 5th cir 378_f2d_876 5th cir the consideration for consenting to be bound by the outcome in another case is generally the possibility of realizing economy and convenience in the resolution of a common issue restatement supra sec_40 cmt a in the instant case mr bilzerian is correct that there exists no written stipulation or joinder signed by respondent however the consent to be bound mr bilzerian filed in the bankruptcy court in ms steffen’s bankruptcy case clearly manifests his intention to be bound by the decision of that court as to his tax_liabilities for the years in issue respondent did not object to the filing of the consent to be bound in the bankruptcy court and more than a year after filing that consent mr bilzerian filed another motion confirming that he had agreed to be bound by the bankruptcy court’s decision in ms steffen’s bankruptcy case with respect to his tax_liabilities in addition to filing documents in the bankruptcy court mr bilzerian also testified extensively during hearings before the court in ms steffen’s bankruptcy case from the record it is clear that mr bilzerian intended to be bound by the bankruptcy court’s decision in ms steffen’s bankruptcy case with respect to his own federal_income_tax liabilities for the years in issue indeed it appears that he acted as if he would be bound by that decision up until the bankruptcy court issued its final order allowing the irs’ proof_of_claim only now before this court has mr bilzerian changed his position and contended that he did not consent to be bound by the decision of the bankruptcy court on the basis of the foregoing we conclude that although there was no written stipulation signed by both mr bilzerian and respondent mr bilzerian nonetheless agreed in writing to be bound by the outcome of the bankruptcy case and respondent assented to his consent to be bound accordingly we hold that mr bilzerian is precluded from contesting his tax_liabilities for the years in issue before this court additionally on the basis of the bankruptcy court’s final order in ms steffen’s bankruptcy case with respect to her tax_liabilities for the years in issue we conclude that ms steffen is barred by res_judicata from relitigating those liabilities before this court see fla peach corp v commissioner t c pincite consequently we will grant respondent’s motion for summary_judgment in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
